DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims depends from a cancelled claim 1. Further, the claim recites “the first layer,” but claim 11, from which claim 29 is suspected to depend, recites “a first layer of each discrete absorbent article,” and thus the singular first layer recited in claim 29 is indefinite because only a plurality of first layers have been recited to that point. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14, 24, 25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyawaki et al. (2011/0008638) in view of Joshi et al. (2003/0004824), Yamashiro et al. (2009/0028586) and official notice.

	Regarding claims 11, 24 and 28, Miyawaki teaches a system for customizing at least one individual absorbent article in a set of absorbent articles, the system comprising:
	absorbent stock ([0055], sanitary paper) comprising a plurality of discreet absorbent articles ([0055], note that this is necessarily the case), each absorbent article including a plurality of absorbent and porous paper or paper-based layers ([0055], see official notice below); and
	a digital printing engine ([0007], inkjet printer) configured to print the set of data directly on a first absorbent and porous paper surface engine 
	wherein the liquid printing medium is configured to not significantly permeate the first absorbent and porous paper or paper-based surface of a layer of each discrete absorbent article ([0057]) to reduce bleeding of the liquid printing medium before drying or curing ([0057], note that bleeding is an objectively undesirable side effect of printing, and thus this claimed language is simply a desired result),
a transport device ([0149], note that industrial printers of the type disclosed all have transport devices) configured to transport the absorbent stock to and from the digital printing engine ([0149]). 
	Miyawaki does not explicitly teach wherein the sanitary paper is a napkin or wherein a napkin is a folded article. Examiner takes official notice that one of ordinary skill in the art at the time of invention would have found it obvious that a napkin a type of sanitary paper to which the papermaking additive would be applicable and wherein a napkin is a paper-based sheet that is folded into a product with multiple layers.
	Miyawaki in view of official notice does not teach a database or filed containing a set of data to be printed on a set of absorbent articles in a single run. Joshi teaches this (Joshi, see claim 1). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the single-run, database printing method disclosed by Joshi to a set of napkins, as disclosed by Miywaki in view of official notice, because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, to use Joshi’s print method to print napkins would have been obvious in light of the fact that napkins are fairly standard print media. 
	Miyawaki in view of Joshi and official notice does not teach printing at a resolution in a range from about 300 to about 3600 dots per inch or an optical sensor operably coupled to the digital printing engine, the optical sensor being configured to detect when the absorbent stock is positioned at the digital printing engine. Yamashiro teaches an overlapping print resolution (Yamashiro, [0215]) and an optical sensor to detect when a media is positioned at a digital printing engine (Yamashiro, [0121]). It would have been obvious to one of skill in the art at the time of invention to print at the resolution disclosed by Yamashiro in the device disclosed by Miyawaki in view of Joshi and official notice because doing so would improve print quality. Furthermore, it would have been obvious to one of skill in the art at the time of invention to add the optical sensor disclosed by Yamashiro to the device disclosed by Miyawaki in view of Joshi and official notice because doing so would allow for the detecting of print media, i.e., absorbent articles prior to printing, thereby ensuring proper alignment between the articles and the digital printing engine. 

	Regarding claims 12 and 25, Miyawaki in view of Joshi, Yamashiro and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner, a liquid pigment, solvent-based ink, aqueous inks, or combinations hereof (Miyawaki, [0001], note that inkjet ink is necessarily either solvent-based or aqueous).

	Regarding claim 13, Miyawaki in view of Joshi, Yamashiro and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a liquid toner (Miyawaki, [0056]) 

	Regarding claim 14, Miyawaki in view of Joshi, Yamashiro and official notice teaches the system of claim 11, wherein the liquid printing medium comprises a solvent-based or aqueous ink (Miyawaki, [0001], note that inkjet ink is necessarily either solvent-based or aqueous).

	Regarding claim 29, Miyawaki in view of Joshi, Yamashiro and official notice teaches the system of claim 1, wherein the absorbent article further comprises a second absorbent and porous paper or paper-based layer adjacent the first layer, and wherein the second absorbent and porous paper or paper-based layer is substantially free of the liquid medium printed on the first layer (Note that, upon application of Miyawaki’s additive to the official noticed napkin, the claimed limitations would be met. That is, because liquid permeates only partly through the layer on which it is deposited, any second layer would not be contacted by any liquid. Note also that liquid printed on the first layer by definition is on the first layer, and thus it is not possible for liquid printed on the first layer, which only exists on the first layer, to be anywhere other than on the first layer. See 112 rejection).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853